Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant Notice of Allowability (NOA) replaces the NOA mailed May 13, 2022, to correct a typo on FORM PTOL-37. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Emmanuel Rivera on May 03, 2022.
The application has been amended as follows: 
1.	(Currently Amended)	A computer-implementable method for multi-level conversational and contextual voice based searching comprising:  
creating conversational search patterns [[based]] as to search queries for particular objects through a multi-level voice search system, wherein the particular objects are related to products, services, and documents;
determining a context and a level of a search query based on the created conversational search patterns as to a user’s intent, of the multi-level conversational and contextual voice based searching, wherein the search query includes different levels of query that includes a primary object and root objects, wherein the primary object is at a top level and root objects are at lower levels;
searching a contextual search database that includes the primary object correlated to a particular conversational search pattern, for relevant data as to the determined level of the search query;
deciding if a subsequent search query has changed the context and level;
providing the relevant data if the context and level have not changed; 
identifying a particular root object and associated document set if the context and level has changed; and 
performing another search query for relevant data based on the identified particular root object and associated document set, if the context and level have changed.
8.	(Currently Amended	A system comprising:  
a processor;  
a data bus coupled to the processor; and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations for multi-level conversational and contextual voice based searching and comprising instructions executable by the processor and configured for: 
creating conversational search patterns [[based]] as to search queries for particular objects through a multi-level voice search system, wherein the particular objects are related to products, services, and documents;
determining a context and a level of a search query based on the created conversational search patterns as to a user’s intent, of the multi-level conversational and contextual voice based searching, wherein the search query includes different levels of query that includes a primary object and root objects, wherein the primary object is at a top level and root objects are at lower levels;
searching a contextual search database that includes the primary object correlated to a particular conversational search pattern, for relevant data as to the determined level of the search query;
deciding if a subsequent search query has changed the context and level;
providing the relevant data if the context and level have not changed; 
identifying a particular root object and associated document set if the context and level has changed; and 
performing another search query for relevant data based on the identified particular root object and associated document set, if the context and level have changed.
14.	(Currently Amended)	A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:
creating conversational search patterns [[based]] as to search queries for particular objects through a multi-level voice search system, wherein the particular objects are related to products, services, and documents;
determining a context and a level of a search query based on the created conversational search patterns as to a user’s intent, of the multi-level conversational and contextual voice based searching, wherein the search query includes different levels of query that includes a primary object and root objects, wherein the primary object is at a top level and root objects are at lower levels;
searching a contextual search database that includes the primary object correlated to a particular conversational search pattern, for relevant data as to the determined level of the search query;
deciding if a subsequent search query has changed the context and level;
providing the relevant data if the context and level have not changed; 
identifying a particular root object and associated document set if the context and level has changed; and 
performing another search query for relevant data based on the identified particular root object and associated document set, if the context and level have changed. 
ALLOWANCE
Claims 1-20, filed January 28, 2022 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of “deciding if a subsequent search query has changed the context and level; providing the relevant data if the context and level have not changed; identifying a particular root object and associated document set if the context and level has changed; and performing another search for relevant data based on the identified particular root object and associated document set, if the context and level have changed” as set forth in claims 1, 8, and 14.
The closest prior art of record does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.  Further, Yahia et al. (US 2008/0114759 A1) discloses a method to determine a query intent that is matched to a domain.  Badaskar discloses in some implementations, the digital assistant client module 264 provides the context information or a subset thereof with the user input to the digital assistant server (e.g., the digital assistant server 106, FIG. 1) to help deduce the user's intent.  However, neither Yahia or Badaskar teaches or suggests the limitations cited above as being free of any prior art when read in the claims as a whole.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152